DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6, 8, 27-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wuthrich et al. (US 2014/0158355 – cited previously) in view of Singh et al. (US 2016/0122625 – cited previously).
With respect to independent claim 1, Wuthrich et al. discloses a well treatment composition (abstract) comprising: a first composition comprising an emulsion ([0016]) of hydrolyzed polyacrylamide ([0020]; [0030]) or a copolymer of acrylic acid and acrylamide ([0016]); a second composition comprising a glyoxal crosslinker ([0020]) and a breaker composition ([0024]).
	Wuthrich et al. discloses wherein an important aspect of fracturing gels is the ability to degrade the polymer once the gel has served its purpose; to do so, a breaking agent can be added thereto ([0024]).  The reference, however, fails to disclose wherein the breaker composition consists of one or more water soluble iron containing compounds and one or more booster compounds, selected from the group as claimed.
	Singh et al. suggests methods of breaking a crosslinked gel, wherein the crosslinked gel comprises acrylamide and a crosslinker, which is further suggested to be any crosslinker ([0088]-[0089]).  A breaker can be used therewith in an amount of about 0.001 wt% to about 95 wt% of help, i.e., boost, the breaking of the gel so that it is more efficient and effective ([0075]).  Such compounds can include a phosphate or phosphonate moiety and/or include a phosphonic acid ([0090]-[0091]).  Additional polyphosphonated and poly phosphate compounds are noted as examples of hydrolysable compounds ([0112]).  
	Since Wuthrich discloses an ammonium persulfate breaker for a crosslinked gel that comprises acrylamide and Singh et al. suggests, as an alternative thereto, a breaker that consists of a water soluble iron containing compound, such as an iron/ferric/ferrous salt of chloride, fluoride, bromide or sulfate, wherein a compound is used therewith to help breaking of the gel, such as polyphosphonated and poly phosphate compounds, it would have been obvious to one having ordinary skill in the art to try a breaker as suggested by Singh et al. as an alternative to the ammonium persulfate breaker of Wuthrich since Singh et al. suggests such as an alternative thereto, in order to yield the predictable result of breaking the gel formed by the treatment fluid of Wuthrich more efficiently and effectively.  “The combination of familiar elements according to known method is likely to be obvious when it does no more than yield predictable results.”  KSR, 550 US at 416.  “The question to be asked is whether the improvement is more than the predictable use of prior art elements according to their established functions.”  KSR, 550 US at 417.

With respect to depending claims 5, 6, 28 and 29, Singh et al. teaches the one or more iron containing compounds selected from the group as claimed ([0115], see explanation and motivation above within the rejection of claim 1).
	With respect to depending claims 8 and 31, Wuthrich et al. discloses the crosslinker of glyoxal ([0020]).
Response to Arguments
Applicant’s amendments with respect to the claim objections as set forth in the previous office action have been fully considered and are persuasive.  The claim objections as set forth therein are withdrawn.
Applicant’s arguments with respect to the rejections of claims as unpatentable over Wuthrich in view of Singh, as set forth in the previous office action, have been fully considered, but they are not persuasive.  
Applicant asserts the instantly claimed “booster compounds” do not include an ester and/or anhydride moiety in the structure while one or both of such compounds must be present in the “hydrolysable compounds” of Singh.
The Examiner respectfully disagrees.  The instant Markush group from which the bosster compound is selected includes “polyphosphonated and poly phosphate compounds.”  There is no explicit exclusion of an ester/anhydride therefrom.  Singh discloses examples of exemplary polyphosonated and poly phosphate compounds that are suitable for use as booster compounds ([0091]; [0111]-[0113]).  The Office considers these compounds to fall within the Markush compounds, and, as such, the rejection is maintained.
Should Applicant intend the instantly claimed polyphosphonated and poly phosphate compounds to be specific polyphosphonates and/or poly phosphates, Applicant may consider amending the Markush group to recite such in place of the instantly claimed “polyphosphonated and poly phosphate compounds.”  Alternatively, the phrase “polyphosphonated and poly phosphate compounds” may be removed from the Markush group.  Such amendments may be considered appropriate for consideration under the AFCP 2.0 program.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
04/16/21